LUMBARD, Chief Judge
(dissenting) :
I dissent. There is no need for three judges to consider a claim so patently without any merit.
I agree with my brothers that a district judge should carefully weigh the substantiality of any claim that a state law is in conflict with the federal Constitution before convening a three-judge court to determine it. And it is settled that a single judge may dismiss even a novel claim as insubstantial if it is “obviously without merit,” Ex parte Poresky, 290 U.S. 30, 32, 54 S.Ct. 3, 78 L.Ed. 152 (1933), and that a claim is not substantial simply because analysis is required to demonstrate its insubstan-tiality. See, e. g., Utica Mut. Ins. Co. v. Vincent, 375 F.2d 129 (2 Cir. 1967). Accordingly, I would affirm Judge Zavatt’s holding that the constitutional issues raised by plaintiff’s complaint are insubstantial, for reasons which I shall briefly indicate. In view of my *496brothers’ decision to remand this case to a three-judge court, it would be inappropriate for me to set forth at length my views upon the merits. Compare Stratton v. St. Louis S. Ry., 282 U.S. 10, 51 S.Ct. 8, 75 L.Ed. 135 (1930).
Plaintiff contends that New York State’s decision to limit the suffrage in elections for school district trustees1 to the two groups it deems most directly concerned with public education, parents and the owners or lessees of real property whose taxes meet the district’s budget, N.Y. Education Law, § 1717(1), is so “palpably arbitrary,” Allied Stores of Ohio, Inc. v. Bowers, 358 U.S. 522, 527, 79 S.Ct. 437, 3 L.Ed.2d 480 (1959), and so “wholly irrelevant to the achievement of the State’s objective,” McGowan v. State of Maryland, 366 U.S. 420, 425, 81 S.Ct. 1101, 1105, 6 L.Ed.2d 393 (1961), as to deny residents of the district who are neither parents nor owners or lessees of real property the equal protection of the laws. It is a sufficient answer that New York’s conclusion that parents and taxpayers are more vitally interested in the administration of public schools than others is plainly not arbitrary; for example, these groups, and generally no others, have been accorded standing in the federal courts to challenge the operation of the public schools. See Doremus v. Board of Educ., 342 U.S. 429, 72 S.Ct. 394, 96 L.Ed. 475 (1952).
Plaintiff argues, however, that the arbitrariness of the voter qualifications New York has set for school district elections is established by the Supreme Court’s decision in Harper v. Virginia Bd. of Elections, 383 U.S. 663, 668, 86 S.Ct. 1079, 1082, 16 L.Ed.2d 169 (1966), which struck down a poll tax as a eondition of voting in an election for a state legislature, on the grounds that
“[t]he principle that denies the State the right to dilute a citizen’s vote on account of his economic status or other such factors,” see Reynolds v. Sims, 377 U.S. 533, 554-571, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964), “by analogy bars a system which excludes those unable to pay a fee to vote or who fail to pay,”
and that “[w] ealth, like race, creed, or color, is not germane to one’s ability to participate intelligently in the electoral process.” In my view Harper, which dealt with a flat monetary condition upon the right to vote in a statewide legislative election, is wholly inapplicable to qualifications for voting for a local ad-minstrative body, like a New York school district,2 which are reasonably based on the likely degree of a would-be voter’s knowledge of and concern in the body’s activities. I reach this conclusion even assuming arguendo, as the Supreme Court did in Sailors v. Board of Educ., 385 U.S. 966, 87 S.Ct. 1549, 17 L.Ed.2d 431 (1967), that the one-man, one-vote rule of Reynolds v. Sims applies whenever “a State provides for an election of a local official or agency — whether administrative, legislative, or judicial.”
Any attempt to ascertain the rationale of Harper is embarrassed by the Court’s failure clearly to articulate the basis for its judgment that the poll tax requirement was irrational and arbitrary. See Bickel, The Voting Rights Cases, 1966 Sup.Ct.Rev. 79, 93-95 (Kurland ed.); Cox, Foreword: Constitutional Adjudication and the Promotion of Human Rights, 80 Harv.L.Rev. 91, 95-96 (1966). Nevertheless, several considerations per*497suade me that Harper does not draw into question reasonable qualifications for voting in local administrative elections. First, the Court specifically noted in Harper that only four states conditioned the statewide franchise upon payment of a poll tax. 383 U.S. at 666 n. 4, 86 S.Ct. 1079, 16 L.Ed.2d 169. By contrast, the franchise in local elections concerning, for example, water supply, sanitation removal, fire protection, and the operation of parks and schools is very commonly limited to those who use and/or pay for the services.3 And such limitations have a readily apparent and rational basis, the greater concern and awareness of those who use and pay for such services, for which there is no analogue when voting in a statewide legislative election is conditioned upon payment of a poll tax. In fact, when Congress declared in section 10(a) of the Voting Rights Act of 1965, 79 Stat. 442 (1965), 42 U.S.C. § 1973h(a), that
“the payment of a poll tax as a precondition to voting * * * (ii) does not bear a reasonable relationship to any legitimate State interest in the conduct of elections,”
it was made clear in the House and Senate debates that this finding was not intended to apply to property qualifications in school district and other local administrative elections.4 Second, the poll tax requirements struck down by Harper were apparently adopted to disfranchise Negro voters, see e. g., Har-man v. Forssenius, 380 U.S. 528, 543-544, 85 S.Ct. 1177, 14 L.Ed.2d 50 (1965), although the Court did not rest its decision in Harper upon this ground. 383 U.S. at 66 n. 3, 86 S.Ct. 1079, 16 L.Ed.2d 169. It has not been suggested that New York’s school district voting qualifications are racially motivated. Third, the salient vice of a restriction upon voting in statewide elections is that it tends to perpetuate itself by denying those it disadvantages any opportunity to remove it through democratic processes. See The Supreme Court, 1965 Term, 80 Harv.L. Rev. 91, 180 n. 23 (1966). By contrast, plaintiff can seek to have his exclusion from the school district franchise repealed by the New York legislature, for which his vote is unimpaired.
Federal courts have manifested the utmost reluctance to impose federal constitutional limitations upon qualifications for voting in local elections. See, e. g„ O’Neill v. Leamer, 239 U.S. 244, 248, 36 S.Ct. 54, 60 L.Ed. 249 (1915); Hunter v. City of Pittsburgh, 207 U.S. 161, 28 S.Ct. 40, 52 L.Ed. 151 (1907). Sailors v. Board of Educ., 385 U.S. 966, 87 S.Ct. 1549, 17 L.Ed.2d 431 (1967), which recognizes that
“[v]iable local governments may need many innovations, numerous combinations of old and new devices, great flexibility in municipal arrangements to meet changing urban conditions,”
makes it clear that this reluctance has not been dissipated by Baker v. Carr, 369 U.S. 186, 226-232, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962), and Gomillion v. Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960). Whether school district trustees should be elected by taxpayers, by parents, by both, or by all residents is not an issue to be resolved by the federal courts. A complaint which seeks to have them do so is in my opinion insubstantial.
The circuit and district judges in the federal system are fully occupied with matters of substance which have an un*498deniable claim on their attention; we do no service to anyone by dignifying a claim so patently without merit by requiring three judges to convene and consider it, simply because my brothers do not think it insubstantial. As another panel of this court recently said, “When the single district judge has denied the injunction and three circuit judges are convinced that the pleadings show the claim to lack merit, they accomplish little save elegantia juris by reversing because they are not completely certain that the lack was so obvious as to have warranted dismissal by one judge rather than three.” Green v. Board of Elections, 2 Cir., 380 F.2d 445 (June 13, 1967).

. It should be noted that these qualifications do not apply to city school districts. In New York, Buffalo, Yonkers, Albany, and cities with less than 125,000 inhabitants which so elect, the board is appointed by the mayor and/or counsel. N. Y. Education Law, §§ 2531, 2553(2), (4). In other cities, the board is elected by the resident voters of the district. N. Y. Education Law, §§ 2553(3), 2603.


. The chief duties of New York school districts are to build and maintain schools, employ teachers, and prescribe courses of study. See N. Y. Education Law, §§ 1604, 1709. These duties parallel those of Michigan county boards of education, which the Supreme Court in Sailors v. Board of Educ., 385 U.S. 966, 87 S.Ct. 1549, 17 L.Ed.2d 431 (1967), termed “essentially administrative” and “not legislative in the classical sense.”


. For example, New York limits voting upon propositions entailing expenditure of money by a town or village to residents owning assessed property in the town or village. See N. Y. Town Law, McKinney’s Consol.Laws, c. 62, § 84(1); N. Y. Village Law, McKinney’s Consol.Laws, c. 64, § 4-402 (b). See also N. Y. General Municipal Law, McKinney’s Consol.Laws, c. 24, § 120-p; N. Y. Town Law, § 175 (2).


. See 111 Cong.Rec. 10460 (1965) (remarks of Senators Dominick and Javits), 15710-12 (1965) (remarks of Representatives Celler and Hutchinson), 16218 (1965) (remarks of Representative McClory).